Citation Nr: 1445404	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  13-12 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for flat feet. 

2.  Entitlement to service connection for flat feet.

3.  Whether new and material evidence has been received in order to reopen a claim for service connection for a left ankle disability. 

4.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from January 1956 to July 1957.   

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a Board video conference hearing before the undersigned Acting Veterans Law Judge in August 2014.  At the Board hearing, the record was held open for 30 days until September 15, 2014 so that additional evidence could be submitted.  The transcript has been associated with the record.   

In the December 2011 rating decision as well as an April 2013 statement of the case, the RO found that new and material evidence had not been received to reopen the claims for service connection for flat feet and left ankle disability.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims has been received-and, in view of the Board's favorable decision on the request to reopen - the Board has characterized this appeal as encompassing both matters as set forth on the title page.  

The Board observes that this appeal has been processed using the Veterans Benefits Management System (VBMS) paperless claims file.  The Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that, with the exception of the Board hearing testimony, they are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for flat feet and left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2007 rating decision, the RO denied service connection for flatfeet; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  The additional evidence received since the August 2007 rating decision denying the claim of service connection for flat feet relates to unestablished facts necessary to substantiate the claim.

3.  In an August 2007 rating decision, the RO denied service connection for a left ankle disability; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

4.  The additional evidence received since the August 2007 rating decision denying the claim of service connection for a left ankle disability, relates to unestablished facts necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision denying service connection for flat feet became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2013).

2.  The additional evidence presented since the August 2007 rating decision is new and material, and the claim for service connection for flat feet, is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The August 2007 rating decision denying service connection for a left ankle disability became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2013).

4.  The additional evidence presented since the August 2007 rating decision is new and material, and the claim for service connection for a left ankle disability, is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  As the Board's decision to reopen the Veteran's previously denied claims is completely favorable to him, no further action is required to comply with the VCAA at this time. 

New and Material Evidence to Reopen Claims

The Veteran is seeking to reopen his claims for service connection for flat feet and left ankle disability.  Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

The RO initially denied service connection for a left ankle disability in a September 1999 rating decision as there was no showing of any injury in service.  Subsequently, in an August 2007 rating decision, the RO again denied the Veteran's claim for a left ankle injury as new and material evidence had not been submitted.  The RO also denied service connection for flat feet because, although service treatment records showed treatment for flatfeet, there was no evidence that the pre-existing condition was aggravated during the Veteran's period of active duty service.  The Veteran did not initiate an appeal from this decision and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the August 2007 rating decision became final.  38 U.S.C.A. § 7105(c).  

Since the August 2007 rating decision, additional evidence has been associated with the record including, in pertinent part, additional VA treatment records, the Veteran's Board hearing testimony and recent submission of a medical opinion.  Importantly, at the Board hearing, the Veteran testified that he did not have any problems with his flat feet prior to service, but that his feet and left ankle began bothering him while he was working on the flight line during service.  He further indicated that his left ankle disability was associated with his flat feet disability.  He reported that he had no other injuries.  He reported that he had continued to have problems with his feet and left ankle since service and had to have surgery in the early 1970s.  A private examiner has provided opinion, based upon review of some service treatment records, that the Veteran's flat feet disorder had its onset in service.

Thus, given the Veteran's competent lay testimony concerning incurrence and/or aggravation of symptoms during active duty service as well as continuing symptoms since service and the recent medical opinion, this evidence is presumed credible for purposes of new and material evidence and relates to the unestablished fact of whether the Veteran has a current flat feet and left ankle condition that was incurred in or aggravated in service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issues of entitlement to service connection for flat feet and left ankle disability are reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for flatfeet is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a left ankle disability is reopened.


REMAND

The Board's review of the claims file reveals that further RO action on the reopened service connection claims for bilateral flat feet and left ankle disability is warranted.  

The Veteran's entrance examination dated in January 1956 shows that his lower extremities and feet were evaluated as clinically normal.  Thus, the Veteran is presumed to have been in sound condition with respect to any feet and left ankle disability upon entrance into service.  See 38 U.S.C.A. § 1111.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A.  § 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Service treatment records document treatment for severe flat feet as well as short tendo-achilles.  The Veteran underwent a Medical Board proceeding where it was  determined that the Veteran's congenital flat feet disability existed prior to service and found that the Veteran was unfit for duty.  

The Veteran has not been afforded a VA examination with respect to these issues.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

Moreover, it is unclear whether the Veteran has a congenital or acquired bilateral foot disorder.  In cases where the claimant seeks service connection for a congenital condition, the Board must classify the condition as to whether it is a disease or defect and discuss the presumption of soundness.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).  In VAOPGCPREC 82-90, the General Counsel held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin.  Congenital diseases may be service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  In contrast, congenital or developmental defects are not service connectable in their own right; however, service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).  Under the circumstances of this case, the Board finds that medical examination and opinion by an appropriate physician would be helpful in resolving the claims for service connection. 

Further, service treatment records document that the Veteran was hospitalized for approximately 14 days at Maxwell Air Force Base from May 1957 to June 1957.  However, the clinical hospital records have not been obtained.  As these records are pertinent to the issues on appeal, they should be obtained and associated with the record. 

Lastly, at the Board hearing, the Veteran testified that he receives continuous treatment at the VA.  However, the most recent treatment records associated with VBMS date from June 2011.  More recent records from this facility may exist.  In light of the need to remand, the AOJ should obtain any additional treatment records dated from June 2011.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain additional VA treatment records dated since June 2011. 

2.  Obtain clinical hospital records from May 1957 to June 1957 from Maxwell Air Force Base. 

3.  After obtaining any additional records, arrange for the Veteran to undergo an appropriate VA examination to address the etiology of the any flat feet and left ankle disabilities.  The entire record must be made available to the examiner for review.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all feet and left ankle disability(ies).  The examiner should indicate whether each disorder is congenital or acquired in nature. Thereafter, the examiner should offer an opinion on the following:

With respect to any congenital bilateral foot disorder, the examiner should determine the following: (1) whether it constitutes a defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease); (2) if the Veteran's flat feet disorder is considered a defect, whether there was additional disability due to disease or injury superimposed upon such defect during service; c) if the Veteran's bilateral flat feet disorder is a disease, whether it was aggravated by his military service beyond the natural progression.  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.

Then, with respect to any diagnosed acquired disabilities of the feet and left ankle, the examiner should offer an opinion on the following: (1) whether the disability clearly and unmistakably existed prior to service entrance, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service. 

For each acquired disability found not to have clearly and unmistakably existed prior to service, the examiner is to opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability had its onset in, or is otherwise medically-related to the Veteran's military service.

In providing these opinions, the examiner should take into account the Board's factual finding that the Veteran's May 2007 statement of injury by having a power unit run over his left ankle is not deemed credible unless such injury is otherwise documented in the service treatment records.

The examiner should also discuss the reasoning and rationale of the medical opinion received in September 2014.

A complete rationale for all opinions provided should be given.  In rendering the requested opinions, the examiner should specifically consider and discuss all pertinent medical and lay evidence, to include service treatment records and the Veteran's assertions of continuing symptoms since the in-service incidents.

4.  In the interest of avoiding future remand, review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 
Specifically determine whether any further opinion is necessary.  For instance, if flat feet are determined to be related to service, a further opinion may be necessary to determine whether any left ankle disability is secondary to the flat feet disability.  

5.  Thereafter, and any further development deemed necessary, the issues on appeal should be readjudicated on the merits.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


